PER CURIAM.
The petition seeking a belated appeal of the November 27, 2001, judgment and sentence imposed in Escambia County Circuit Court case numbers 99-2539CFA-01, 99-2629CFA-01, and 99-3417CFA-01, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BOOTH, MINER and POLSTON, JJ., concur.